Citation Nr: 1437696	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-48 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating, on an extraschedular basis, greater than 30 percent, for gait instability due to chemo-radiation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a December 2013 decision, the Board granted a higher initial rating of 30 percent for gait instability and remanded the issue of entitlement to an extraschedular evaluation for referral to the Director of Compensation and Pension Service (C&P).  The Board also requested that the Veteran undergo an examination to assess the impact of the Veteran's service-connected disabilities, to include gait instability, on his ability to work.  Thereafter, the issue of TDIU was also referred to the Director of C&P for consideration of assignment of a TDIU on an extraschedular basis.  A review of the record shows the Veteran underwent VA examinations in February 2014, and the necessary opinions from the Director of C&P were obtained.  Consequently, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
Furthermore, the Veteran appeared at a Travel Board hearing with the undersigned in August 2013.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's service-connected gait instability due to chemo-radiation results in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating, on an extraschedular basis, greater than 30 percent, for gait instability due to chemo-radiation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2013).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extraschedular Rating

The Veteran is in receipt of the maximum 30 percent schedular rating for his service-connected gait instability due to chemo-radiation under Diagnostic Code 6204.  This decision will therefore address extraschedular compensation.
Generally, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Chief Benefits Director or the Director, Compensation and Pension Service for potential assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extraschedular evaluation may be assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board may determine whether referral to the Director of C&P is warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996). 

Here, the Board determined in December 2013 that an entitlement to extraschedular evaluation was raised and referral of the Veteran's rating for gait instability due to chemo-radiation was warranted for possible application of an extraschedular rating.

In April 2014, the Director of C&P concluded that the Veteran's instability was not so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  The Director  explained that the Veteran's treatment records "consistently reported that he was independently ambulatory with a steady gait."  

The Board agrees with the Director of C&P that the evidence does not reflect such an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. 

VA treatment records and examinations document the Veteran's report of numbness in the bilateral lower extremities.  At the May 2008 examination, the Veteran's gait was unremarkable and he denied falling.  The examiner noted the Veteran had a "little difficulty" walking in a line, heel to toe, but that such difficulty appeared to be related to his obesity.  June 2008 VA treatment records reflect the Veteran's reported difficulty going down steps.  In March 2009 VA treatment records, the Veteran indicated his dizziness and balance problems had persisted for the past five years.  He reported only two falls as well as "near falls when he gets dizzy sometimes."  The Veteran indicated he could stabilize himself by touching a wall.  An ENT consultation from July 2010 reflected the Veteran's denial of further episodes of dizziness or vertigo since receiving treatment the previous month for sudden sensorineural hearing loss in the right ear.  

The evidence of record also contains a Vestibular Function Test, which showed a diagnosis of dizziness and giddiness, rather than vertigo.  The examiner concluded the condition would moderately affect the Veteran's daily activities, including climbing stairs or ladders.

In August 2013, the Veteran testified that he experienced dizziness, gait instability, and staggering daily.  He reported that he walks down hallways touching the walls, but is still unstable.  The Veteran reported using a shopping cart to help maintain stability in the grocery store.  However, he indicated he would be capable of completing sedentary work.  

Most recently, in February 2014, the Veteran's claims file was reviewed and a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities was rendered.  The examiner identified severe numbness in both lower extremities, but the Veteran did not report the use of any assistive devices to aid in ambulation.  The examiner concluded that the Veteran's peripheral neuropathy with gait disturbances would make physical work difficulty, but sedentary occupations would not be affected.  Again, the Veteran reported "no trouble" sitting down to work as long as he does not move his head too fast.  

Upon review of the record, the Board finds that the evidence does not support assignment of an extraschedular rating, as the evidence does not demonstrate that the service-connected gait instability due to chemo-radiation has resulted in an exceptional or unusual disability picture with such related factors as frequent hospitalization or marked interference with employment to render impractical the application of the regular schedular standards.

There is no evidence of frequent periods of hospitalization for related symptoms; indeed, the record does not show any hospitalization for this disability.  Further, the preponderance of the evidence does not demonstrate that there has been marked interference with employment in excess of what is contemplated by the 30 percent schedular rating so as to render impractical the schedular rating criteria.  As discussed, private and VA treatment records reflect the Veteran's report of dizziness and instability since undergoing chemotherapy.  However, the Veteran has consistently maintained his ability to complete activities of daily living, and he does not use any assistive devices to aid in ambulation.  He has also repeatedly indicated that he would be able to complete sedentary employment.  

The Board acknowledges the Veteran's testimony that he could not continue working as an electronic engineer because his colleagues would observe him wobbling in the hallways.  The Veteran also provided a written statement in February 2008 emphasizing that he appears "clumsy" with his hands and when walking, which impacts his ability to maintain employment.  In this regard, the Board notes the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However,  the evidence simply does not demonstrate that the Veteran's service-connected gait instability due to chemo-radiation has been the cause of marked interference with employment.  Indeed, each of the Veteran's last three employers completed a VA Form 21-4192, and none of them identified the Veteran's gait impairment as the reason for termination.  Instead, voluntary departure and poor performance were provided as reasons for termination.  

Therefore, the Board finds that the Veteran's service-connected gait instability due to chemo-radiation is not manifested by an exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable; the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

The Veteran contends that his bilateral lower and upper peripheral neuropathy prevent him from securing or following substantially gainful employment.  He contends that he appears clumsy and unstable due to his symptoms, which has facilitated his termination from employment.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2013); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Pursuant to the Board's December 2013 remand instructions, the RO referred the case to the Director of C&P for extraschedular consideration.  In an April 2014 memorandum, the Director of C&P concluded that the Veteran did not meet the requirements for a TDIU because the totality of the evidence did not support the contention that the Veteran's service-connected disabilities were so exception or unusual as to render the use of the regular rating schedule standards impractical    As a result, the Director of C&P found that entitlement to TDIU under 38 C.F.R. § 4.16(b) was not established. 

While the Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, the Board may decide the propriety of a TDIU under 38 C.F.R. § 4.16(b) if the Director of C&P reaches a negative determination.  However, after a review of all the evidence, lay and medical, the Board agrees with the Director of C&P and finds that the Veteran's service-connected disabilities have not rendered him unable to secure or follow substantially gainful employment.  

Regarding the Veteran's work experience and education, in the October 2008 TDIU application, the Veteran indicated that he had four years of college education.  The Veteran received an Associate's Degree in Applied Science in Electronics Technology and a Bachelor of Science in the same field.  He reported that he last worked full-time in October 2007 as an electron technician.  He also indicated that he worked as a sales associate for Home Depot.  

Turning to the medical evidence of record, as noted above, the Veteran has reported instability and clumsiness in his bilateral upper and lower extremities due to peripheral neuropathy.  However, a Vestibular Function Test indicated only mild peripheral neuropathy symptomatology, limiting the Veteran in climbing stairs or ladders.  The Veteran himself even indicated that he would have no trouble completing sedentary work, with the caveat that he cannot turn his head too fast.   Indeed, the February 2014 examiner found sedentary employment would not be affected by his peripheral neuropathy.  Furthermore, the Veteran's service-connected scars, hearing loss, and tinnitus were not found to impact his ability to work upon VA examination in February 2014.  

Also, as noted above, none of the Veteran's previous employers indicated that there were any symptoms, to include unsteadiness in his bilateral lower and upper extremities, which facilitated his termination.  The only reasons offered for termination were poor performance and voluntary departure.  

Simply stated, while the Veteran maintains that his service-connected disabilities render him unemployable, the preponderance of the evidence is against such a conclusion.  There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that although the Veteran may be limited in his abilities by his service-connected disabilities, they are not of sufficient severity to result in unemployment.

The Veteran's limitations from the service-connected disabilities are recognized by the combined rating of 80 percent.  However, the evidence does not show that the Veteran's service-connected disabilities have rendered him unemployable.  Given the Veteran's occupational history, his service-connected disabilities do not prevent him from engaging in sedentary work or some other type of substantially gainful employment.  Indeed, VA examiners have specifically indicated that the Veteran's peripheral neuropathy symptoms do not affect sedentary employment.

There is simply no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  See Van Hoose, 4 Vet. App. at 363.  The record does not reflect any periods of hospitalizations for the Veteran's service connected disabilities, and the preponderance of the evidence shows that the Veteran is not unable to engage in gainful employment due to his service-connected disabilities.
In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluation of 80 percent, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Thus, a TDIU rating is not warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Additionally, the Veteran testified at a hearing before the Board in August 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a higher initial rating, on an extraschedular basis, greater than 30 percent, for gait instability due to chemo-radiation, is denied.

Entitlement to a TDIU is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


